DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 02/18/2021 has been entered and considered. Upon entering, claims 3-11, 13, 15, 17, 24 have been amended, claims 1, 2 have been canceled.
Terminal Disclaimer
The terminal disclaimer filed on 02/17/2021 has been approved on 02/17/2021.
Allowable Subject Matter
Claims 3-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 3 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “A spotlight capable of both providing light and powering an external electrical device, said spotlight comprising: 
a housing formed in a shape of a spotlight, the housing having a body member having a first end and a second end, a handle protruding from the body member; 
a light member disposed at the first end of the body member; 
a light circuit in communication with the light member for energizing the light member under certain conditions, the light circuit disposed within the body member; 
a single electrical port accessible through the second end of the body member; 
a rechargeable battery in communication with the light circuit, the rechargeable battery disposed within the body member; 

a cover secured to the body member at the second end of the body member, said cover movable from a first position where the cover is positioned with respect to the body member such that it covers the single electrical port to a second position where the cover is positioned with respect to the body member such that the single electrical port is exposed and accessible for use; 
wherein the microcontroller is programmed to allow energy from an external source to enter through the single electrical port and recharge the rechargeable battery and to allow energy from the rechargeable battery to exit through the single electrical port to provide energy to an external electrical device; 
a first switch in communication with the microcontroller for controlling operation of the light member; and 
a second switch in communication with the microcontroller for controlling or activating the single electrical port for inputting or outputting energy from or to the rechargeable battery through the single electrical port; 
wherein the second switch is also covered by the cover when the cover is in the first position.”
Claim 5 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “A spotlight capable of both providing light and powering an external electrical device, said spotlight comprising: a housing formed in a shape of a spotlight, the housing having a body member having a first end and a second end, a handle protruding from the body member; a light member disposed at the first end of the body member; a light circuit in communication with the light member for energizing the 
Claims 4, 6-16 depend on the independent claim 5.
Claim 17 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “A spotlight capable of both providing light and powering an external electrical device, said spotlight comprising: 

a light member disposed at the first end of the body member; 
a light circuit in communication with the light member for energizing the light member under certain conditions, the light circuit disposed within the body member; 
a single electrical port accessible through the second end of the body member; 
a rechargeable battery in communication with the light circuit, the rechargeable battery disposed within the body member; 
a microcontroller disposed within the body member; 
a first switch in communication with the microcontroller for controlling operation of the light member; and 
a second switch in communication with the microcontroller for controlling or activating the single electrical port for inputting or outputting energy from or to the rechargeable battery through the single electrical port, the second switch is disposed at the second end of the body member adjacent to the single electrical port; 
wherein the microcontroller is programmed to allow energy from an external source to enter through the single electrical port and recharge the rechargeable battery and to allow energy from the rechargeable battery to exit through the single electrical port to provide energy to an external electrical device.”
Claims 18-23 depend on the independent claim 17.
Claim 24 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “A spotlight capable of both providing light and powering an external electrical device, said spotlight comprising: 

a light member disposed at the first end of the body member; 
a light circuit in communication with the light member for energizing the light member under certain conditions, the light circuit disposed within the body member; 
a single electrical port accessible through the second end of the body member; 
a rechargeable battery in communication with the light circuit, the rechargeable battery disposed within the body member; 
a microcontroller disposed within the body member; 
a first switch in communication with the microcontroller for controlling operation of the light member; and 
a second switch in communication with the microcontroller for controlling or activating the single electrical port for inputting or outputting energy from or to the rechargeable battery through the single electrical port; and 
a cover secured to the body member at the second end of the body member, said cover movable from a first position where the cover is positioned with respect to the body member such that it covers the single electrical port and also covers the second switch to a second position where the cover is positioned with respect to the body member such that the single electrical port is exposed and accessible for use; 
wherein the microcontroller is programmed to allow energy from an external source to enter through the single electrical port and recharge the rechargeable battery and to allow energy from the rechargeable battery to exit through the single electrical port to provide energy to an external electrical device.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/TOAN T VU/Primary Examiner, Art Unit 2836